676 F.2d 1022
Suzie WILSON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 78-2012.
United States Court of Appeals,Fifth Circuit.
Unit B*May 24, 1982.

Petition for Review of an Order of the Immigration and Naturalization service.
Suzie Wilson, pro se.
Daniel E. Fromstein, Atty., Crim.  Div., Philip Wilens, Chief, James P. Morris, Eric A. Fisher, Attys., Govt.  Reg. & Labor Section, Crim.  Div., U. S. Dept. of Justice, Washington, D. C., for respondent.
Before HILL and VANCE, Circuit Judges, and LYNNE**, District Judge.
PER CURIAM:


1
AFFIRMED.  See Local Rule 21.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980


**
 Honorable Seybourn H. Lynne, U. S. District Judge for the Northern District of Alabama, sitting by designation